IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                        :   No. 2780 Disciplinary Docket No. 3
                                        :
BARRY JAY BERAN                         :   Board File No. C1-20-768
                                        :
                                        :   (Supreme Court of New Jersey, D-130
                                        :   September Term 2019)
                                        :
                                        :   Attorney Registration No. 35896
                                        :
                                        :   (Out of State)



                                       ORDER

PER CURIAM
       AND NOW, this 6th day of May, 2021, having failed to submit a response to a

Notice and Order directing him to provide reasons against the imposition of reciprocal

discipline, Barry Jay Beran is suspended for three years from the practice of law in the

Commonwealth of Pennsylvania. He shall comply with all the provisions of Pa.R.D.E.

217.